DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: the limitation “the controller is configured to determining…” seems to include a spelling mistake wherein “to determining” should be replaced with “to determine”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “speed monitoring system” (Claim 1, described in [0008, 0024, 0031])
“control system” (Claims 1, 4, 8, 10, and 12, described in [0008, 0023-0024, 0028, 0032, 0038, 0040, 0042]) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-15 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1; the limitation, “…configured to determine according to the first temperature value, the second temperature value and the driving speed, whether the air conditioner system enters a defrosting mode…” is unclear. The claim language presents confusing structure as it is unclear whether the method of the instant application is configured to exclusively identify conditions wherein the system enters defrosting mode or if the method includes identifying conditions that allow for the system to be placed into a defrosting mode as well as identifying conditions wherein the system does not enter a defrosting mode. If the method is capable of identifying conditions for defrosting as well as conditions for restricting defrosting operations, the claim should be rewritten to include “configured to determine…whether or not” in order to help provide clarity. 
In re claim 2; rejected based on dependency on claim 1. 
In re claim 3; rejected based on dependency on claim 1. 
In re claim 4; rejected based on dependency on claim 1. 
In re claim 5; the limitation, “the preset temperature interval comprises a first temperature interval, a second temperature interval and a third temperature interval” is unclear. The claim language presents confusing structure as it is unclear whether the preset temperature interval is further separated into three individual temperature intervals or if the three temperature intervals are all defined as preset temperature intervals. 
In re claim 6; rejected based on dependency on claims 1 and 5. 
In re claim 7; rejected based on dependency on claims 1 and 5.
In re claim 8; the limitation “a controller” is unclear. The claim language is confusing as it is unclear how the recitation of “a controller” relates the precious recitations of a “controller” above in claims 4.
In re claim 9; the limitation “the controller” is unclear. The claim language is confusing as it is unclear which particular one of the different controllers previously recited in claims 4 or 8 the instant application is referring to by recitation of “the controller”. 
In re claim 10; the limitations “a controller” and “a comparator” are unclear. 
Regarding the limitation “a controller”; The claim language is confusing as it is unclear how the recitation of “a controller” relates the precious recitations of a “controller” above in claims 4 and 8.
Regarding the limitation “a comparator”; The claim language is confusing as it is unclear how the recitation of “a comparator” relates to the previous recitation of a “comparator” above in claim 4. 
In re claim 11; the limitation “the comparator” is unclear. The claim language is confusing as it is unclear which particular one of the different comparators previously recited in claims 4 or 10 the instant application is referring to by recitation of “the comparator”.
In re claim 12; the limitations “a controller” and “a comparator” are unclear. 
Regarding the limitation “a controller”; The claim language is confusing as it is unclear how the recitation of “a controller” relates the precious recitations of a “controller” above in claims 4, 8 and 10.
Regarding the limitation “a comparator”; The claim language is confusing as it is unclear how the recitation of “a comparator” relates to the previous recitation of a “comparator” above in claims 4 and 10. 
In re claim 13; rejected based on dependency on claims 1 and 5.
In re claim 14; rejected based on dependency on claims 1 and 5.
In re claim 15; rejected based on dependency on claims 1.
In re claim 19; the limitation, “preferably” is unclear. The claim language presents confusing structure as it lends itself to unclear interpretation of the claimed function. The use of “preferably” indicates that the claimed limitation that follows is conditional and only required if at all possible. The repetition of “preferably” as it relates to the method of the instant application creates unclear conditions as to what the method of the claim language comprises and creates confusion as to if and when these conditions are be met.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kang (KR20140098890A).
In re claim 16, Kang discloses an air conditioner control method, comprising: 
acquiring a first temperature value of an external environment of a target object [0080, 0083], 
a second temperature value of an outside heat exchanger of an air conditioner system [0081] and 
a driving speed of the target object [0081-0082]; and 
determining according to the first temperature value, the second temperature value and the driving speed, whether the air conditioner system enters a defrosting mode in a case that the air conditioner system operates in a heating mode9 (claim 2; [0001, 0079-0083]). Attorney Docket No. 65102US01 (PN141208GREE)
In re claim 17, Kang discloses the method as claimed in claim 16, wherein the step of determining whether the air conditioner system enters the defrosting mode according to the first temperature value, the second temperature value and the driving speed comprises: 
determining a preset temperature value to which the first temperature value belongs [0080, 0083]; and 
controlling the air conditioner system to enter the defrosting mode based on the preset temperature value to which the first temperature value belongs 
in a case that the second temperature value and the driving speed meet preset conditions (claim 2; [0001, 0079-0082]).
Kang lacks:
a preset temperature interval
Regarding the limitation: “a preset temperature interval” Please see (in re claim 5).
In re claim 18, please see (in re claim 5)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR20140098890A) in view of Endoh (US20150246594).
In re claim 1, Kang discloses an air conditioner control system, comprising: 
control system (control unit [0079-0080]), connected to the environmental temperature data, the heat exchanger temperature sensor [0114] and the speed data, and 
configured to determine according to the first temperature value, the second temperature value and the driving speed, whether the air conditioner system enters a defrosting mode in a case that the air conditioner system operates in a heating mode (claim 2; [0001, 0079-0083]).
Kang lacks:
an environmental temperature sensor, 
configured to detect a first temperature value of an external environment of a target object; a 
speed monitoring system, 
configured to detect a driving speed of the target object; 
control system, connected to 
the environmental temperature sensor, and 
the speed monitoring system,
Regarding the limitations: “an environmental temperature sensor, configured to detect a first temperature value of an external environment of a target object” and “a speed monitoring system, configured to detect a driving speed of the target object” and “control system, connected to the environmental temperature sensor, and the speed monitoring system”; It should be noted that the system of Kang discloses an outdoor heat exchanger sensor and the use of information gathered from similar sensors with regards to temperature and speed values, but is silent as to expressly disclosing each sensor individually within the system. However, Endoh discloses in a similar invention regarding air conditioners for vehicles the use of an outside air sensor (60), an exterior heat-exchanger (16) temperature sensor (64), and a vehicle speed sensor (67) in control methods for a vehicle air conditioner system and defrost operations [0040]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Kang to include an environmental temperature sensor, for detecting a temperature value of an external environment, a heat exchanger temperature sensor, for detecting a temperature value of an outside heat exchanger, and a speed monitoring system, configured to detect driving speed, as taught by Endoh.
One of ordinary skill in the art would recognize the benefits of this modification as it provides known means for measuring temperature and speed values of key components and target objects within a system used in control decisions regarding vehicle air conditioning operations. 
In re claim 2, Kang discloses the system as claimed in claim 1, wherein the heat exchanger temperature sensor is arranged 
between fins of the outside heat exchanger, 
or arranged on an inlet- outlet tube of the outside heat exchanger [0081], 
or arranged on a surface of the outside heat exchanger [0115-0116].
In re claim 4, Kang discloses the system as claimed in claim 1, wherein the control system comprises: 
a control unit [0079-0080], configured to determine a preset temperature value to which the first temperature value belongs [0080, 0083];   
a controller [0080], configured to determine that the air conditioner system enters the defrosting mode based on the preset temperature value to which the first temperature value belongs in a case that the second temperature value and the driving speed meet preset conditions (claim 2; [0080-0082]). 
Kang lacks:
a preset temperature interval
a comparator, configured to determine a preset temperature interval to which the first temperature value belongs;   
Regarding the limitation: “a preset temperature interval” Please see (in re claim 5).
Regarding the limitation: “a comparator, configured to determine a preset temperature interval to which the first temperature value belongs” It should be noted that Kang discloses a control unit capable of calculating differences between temperature measurements and comparing information regarding speed and temperature values but is silent as to expressly disclosing a comparator [0081]. 
However, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Kang to include a program responsible for comparing values of data within controller operations.
One of ordinary skill in the art would recognize the benefits of this modification as it would expressly indicate and reserve a portion of controller programming used in comparing data values to execute control methods.   
In re claim 5, Kang lacks the system as claimed in claim 4, wherein the preset temperature interval comprises 
a first temperature interval, 
a second temperature interval and 
a third temperature interval; 
a temperature value of the first temperature interval is greater than a temperature value of the second temperature interval; and 
the temperature value of the second temperature interval is greater than a temperature value of the third temperature interval.
Regarding the limitations: It should be noted that Kang discloses a control method wherein operations are carried out depending on predetermined target values and as such inherently create intervals above, below, and within the target value. However, while Kang does not distinctly disclose a first, second, and third temperature interval, it is merely an abstract exercise to divide any given interval into subsections. The abstract subdivision of an interval is not beyond the capabilities of one of ordinary skill in the art at the time of the instant application and as such can be incorporated into the proposed system controls of Kang without undue difficulty. 
In re claim 15, Kang discloses the system as claimed in claim 1, wherein the target object is an automobile [0001, 0079-0080]. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR20140098890A) and Endoh (US20150246594), as applied to claim 1 above and further in view of Kawai (US20140100716A1).
In re claim 3, Kang lacks the system as claimed in claim 1, wherein the environmental temperature sensor is arranged at a front end of the target object.
Kawai discloses in a similar device regarding air conditioning control within a vehicle, wherein an outside air temperature sensor (183) is disposed on the front end of a vehicle acting as a target object to which the external environment is measured [0049].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Kang to include wherein the environmental temperature sensor is arranged at a front end of the target object, as taught by Kawai.
One of ordinary skill in the art would recognize the benefits of this modification as it provides a known location for effectively mounting a temperature sensor to allow for accurate measurements of the temperature value exterior to a target object such as a vehicle.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR20140098890A) in view of Katoh (US20140345312A1).
In re claim 28, Kang lacks a non-transitory storage medium, comprising 
stored programs, 
wherein the air conditioner control method of claim 16 is executed by the programs.
It should be noted that Kang discloses a control unit [0079-0080] capable of carrying out pre-programmed instructions but does not expressly disclose the use of a non-transitory storage medium. However, Katoh discloses in a similar invention pertaining to heat pump cycles within a vehicle the use of a computer-readable recording medium in the form of memory used in executing programs with the controller [0083].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Kang to include a non-transitory storage medium, as taught by Katoh, capable of executing air conditioner control method programs such as those disclosed within claim 16 of the present application. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a known means for storing, retrieving, and executing programs used within the normal operations of an air conditioner controller method. 
Allowable Subject Matter
Claims 6 – 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
It is this examiners opinion that claims 6-14 and 19 are allowable for the following reasons: While defrosting control methods for vehicles often take into consideration vehicle speed, outdoor or external vehicle temperature, heat exchanger temperature, and a delta temperature difference between outdoor and heat exchanger temperature values; there is a lack of disclosure within prior art regarding the use of all listed parameters used in conjunction under and meeting certain conditions within control method operations. Furthermore, while the prior art discloses control methods based upon target temperature and speed values, they do not expressly disclose temperature intervals or speed thresholds used in determining whether or not defrosting operations are executed under strict conditions. There lacks explicit disclosure pertaining to defrosting control methods executing steps for comparing outdoor temperature values to at least three predetermined intervals and further executing commands based upon criteria regarding the heat exchanger temperature, a difference between outdoor and the heat exchanger temperature values, and vehicle speed thresholds unique to the interval to which the outdoor temperature has been appropriately placed (FIG. 5-6 of the present application).  Therefore, it is this examiners opinion that there lacks a sufficient nexus between prior art and the instant application.
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763            
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763